United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.W., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Atlanta, GA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 12-1747
Issued: March 5, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
PATRICIA HOWARD FITZGERALD, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On August 15, 2012 appellant filed a timely appeal of the March 6, 2012 decision of the
Office of Workers’ Compensation Programs (OWCP), which denied his claim for an
occupational disease. He also appealed a May 7, 2012 decision of OWCP, which denied merit
review. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of the case.
ISSUES
The issues are: (1) whether appellant met his burden of proof to establish that he
sustained an occupational disease in the performance of duty; and (2) whether OWCP properly
denied appellant’s request for reconsideration under 5 U.S.C. § 8128(a).

1

5 U.S.C. §§ 8101-8193.

FACTUAL HISTORY
On August 18, 2011 appellant, then a 31-year-old city carrier, filed a Form CA-2, notice
of occupational disease, alleging an aggravation of degenerative joint disease as a result of
prolonged walking and climbing stairs while delivering mail. He noted that in 2000 he had a
total left knee replacement and in 2006, a right knee replacement. Appellant received treatment
for his conditions from the Department of Veterans Affairs (VA). He became aware of his
condition and realized it was causally related to his employment on March 29, 2000. Appellant
did not stop work.
Appellant provided VA medical records. He was treated by Dr. Alice Fann, a Boardcertified physiatrist, on March 29, 2011 for carpal tunnel syndrome. Dr. Fann noted that his
history was significant for cervical myelopathy with C3-7 surgical decompression in 2008. She
noted appellant’s symptoms of bilateral hand numbness, pain in the left forearm and right hand
which worsened with repetitive activities.
Dr. Fann noted that a March 29, 2011
electromyogram (EMG) revealed evidence of bilateral severe median neuropathy at the wrist
consistent with carpal tunnel syndrome and possible diabetic neuropathy. She recommended
wrist splints and possible surgery.
A March 29, 2011 right wrist x-ray revealed
chondrocalcinosis affecting both wrists with associated degenerative changes and widening of
the scapholunate intervals bilaterally. On April 7 and 11, 2007 appellant had a prescription
refilled by Dr. Pawanjit Singh, a Board-certified internist. On April 7, 2011 he was treated by a
physician’s assistant for carpal tunnel syndrome of the bilateral wrists, neuropathy, possible
cervical radiculopathy and peripheral diabetic neuropathy. On April 7, 2011 Dr. Mark D. Walsh,
a Board-certified surgeon, performed a carpal tunnel injection. Appellant was treated by
Dr. Tania A. Barroso, a Board-certified physiatrist, from April 12 to 26, 2011, for degenerative
joint disease of the right knee. On April 12, 19 and 26, 2011 she performed intra-articular
injections of the right knee.
On August 30, 2011 OWCP advised appellant of the evidence needed to establish his
claim. It requested that he submit a physician’s reasoned opinion addressing the causal
relationship of his claimed condition to specific work factors.
On October 26, 2011 OWCP denied appellant’s claim finding that the medical evidence
was insufficient to establish that the diagnosed degenerative joint disease was causally related to
his work activities.
On January 11, 2012 appellant requested reconsideration. He submitted a November 29,
2011 report from Dr. Singh, who diagnosed severe degenerative joint disease of the hips and
knees. Appellant would soon require joint replacement surgeries. Dr. Singh further opined that
it was very likely that years of walking while carrying heavy loads contributed to the
degenerative joint disease in his hips and knees.
In a March 6, 2012 decision, OWCP denied modification of the October 26, 2011
decision.
On April 24, 2012 appellant requested reconsideration. He advised that he was sending
additional evidence to OWCP. No evidence was received.

2

In a decision dated May 7, 2012, OWCP denied appellant’s request for reconsideration
on the grounds that the evidence submitted was insufficient to warrant a merit review.
LEGAL PRECEDENT -- ISSUE 1
An employee seeking benefits under FECA has the burden of proof to establish the
essential elements of his or her claim. When an employee claims that he or she sustained an
injury in the performance of duty, he or she must submit sufficient evidence to establish that he
or she experienced a specific event, incident or exposure occurring at the time, place and in the
manner alleged. Appellant must also establish that such event, incident or exposure caused an
injury.2
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) medical evidence establishing the
presence or existence of the disease or condition for which compensation is claimed; (2) factual
statement identifying employment factors alleged to have caused or contributed to the presence
or occurrence of the disease or condition; and (3) medical evidence establishing that the
employment factors identified by the claimant were the proximate cause of the condition for
which compensation is claimed or, stated differently, medical evidence establishing that the
diagnosed condition is causally related to the employment factors identified by claimant. The
medical evidence required to establish causal relationship is generally rationalized medical
opinion evidence. Rationalized medical opinion evidence is medical evidence which includes a
physician’s opinion on the issue of whether there is a causal relationship between the claimant’s
diagnosed condition and the implicated employment factors. The opinion of the physician must
be based on a complete factual and medical background of the claimant, must be one of
reasonable medical certainty and must be supported by medical rationale explaining the nature of
the relationship between the diagnosed condition and the specific employment factors identified
by the claimant.3
ANALYSIS -- ISSUE 1
It is not disputed that appellant’s duties as letter carrier included standing, walking and
climbing steps. He was been diagnosed with degenerative joint disease of the knees and hips.
The Board finds that appellant has not submitted sufficient medical evidence to establish that his
degenerative joint disease of the knees and hips was causally related to the accepted employment
activities.
In a November 29, 2011 report, Dr. Singh diagnosed severe degenerative joint disease of
the hips and knees and noted that appellant would require joint replacement surgeries. He stated
that it was “very likely” that years of walking while carrying heavy loads contributed to
appellant’s degenerative joint disease. Although Dr. Singh generally supported causal
2

See Walter D. Morehead, 31 ECAB 188, 194 (1979) (occupational disease or illness); Max Haber, 19 ECAB
243, 247 (1967) (traumatic injury). See generally John J. Carlone, 41 ECAB 354 (1989); Elaine Pendleton, 40
ECAB 1143 (1989).
3

Solomon Polen, 51 ECAB 341 (2000).

3

relationship, he did not provide adequate medical rationale explaining the basis of the causal
relationship between appellant’s degenerative joint disease of the hips and knees and the factors
of employment.4 He did not explain the extent of walking or the heavy loads appellant
performed or how this would cause the diagnosed condition. Dr. Singh did not exclude such
factors as age-related degenerative changes or any preexisting conditions. His reports are
insufficient to meet appellant’s burden of proof. Appellant was also treated by Dr. Barroso for
degenerative joint disease of the right knee. However, Dr. Barroso did not address whether
appellant’s employment activities caused or aggravated the diagnosed medical condition.5
In a March 29, 2011 report, Dr. Fann treated appellant for carpal tunnel syndrome. She
noted that his history was significant for cervical myelopathy with a prior C3-7 surgical
decompression in 2008. Dr. Fann noted a March 29, 2011 EMG revealed evidence of bilateral
severe median neuropathy at the wrist consistent with carpal tunnel syndrome and possible
diabetic neuropathy. On April 7, 2011 Dr. Walsh performed carpal tunnel injections. The
physicians did not support that appellant had an employment-related aggravation due to his
work. The reports of diagnostic testing are insufficient to establish the claim as they do not
provide any opinion on causal relationship. The record also contains treatment information from
a physician’s assistant. However, this evidence is of no probative medical value as a physician’s
assistant is not competent to render a medical opinion under FECA.6
The Board finds that the medical evidence does not establish that appellant’s
degenerative joint disease is causally related to his employment. An award of compensation may
not be based on surmise, conjecture or speculation. Neither, the fact that appellant’s condition
became apparent during a period of employment nor the belief that his condition was caused,
precipitated or aggravated by his employment is sufficient to establish causal relationship.7
On appeal, appellant asserted that he submitted sufficient medical evidence to support
that his diagnosed degenerative joint disease was work related and referenced a report by
Dr. Singh. As noted, this evidence is not sufficient to establish that his degenerative joint disease
was aggravated by his employment. Reports from appellant’s physicians failed to provide
sufficient medical rationale explaining how appellant’s degenerative joint disease was causally
related to particular employment factors.

4

See T.M., Docket No. 08-975 (issued February 6, 2009) (a medical report is of limited probative value on the
issue of causal relationship if it contains a conclusion regarding causal relationship which is unsupported by medical
rationale).
5

A.D., 58 ECAB 149 (2006) (medical evidence which does not offer any opinion regarding the cause of an
employee’s condition is of limited probative value on the issue of causal relationship).
6

See David P. Sawchuk, 57 ECAB 316 (2006) (lay individuals such as physician’s assistants, nurses and physical
therapists are not competent to render a medical opinion under FECA); 5 U.S.C. § 8101(2) (this subsection defines a
“physician” as surgeons, podiatrists, dentists, clinical psychologists, optometrists, chiropractors and osteopathic
practitioners within the scope of their practice as defined by State law).
7

See Dennis M. Mascarenas, 49 ECAB 215 (1997).

4

Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.8
LEGAL PRECEDENT -- ISSUE 2
Under section 8128(a) of FECA,9 OWCP has the discretion to reopen a case for review
on the merits. It must exercise this discretion in accordance with the guidelines set forth in
section 10.606(b)(2) of the implementing federal regulations, which provide that a claimant may
obtain review of the merits of his or her written application for reconsideration, including all
supporting documents, sets forth arguments and contain evidence that:
“(1) Shows that OWCP erroneously applied or interpreted a specific point of law;
or
“(2) Advances a relevant legal argument not previously considered by [OWCP];
or
“(3) Constitutes relevant and pertinent new evidence not previously considered by
OWCP.”10
Section 10.608(b) provides that any application for review of the merits of the claim
which does not meet at least one of the requirements listed in section 10.606(b) will be denied by
OWCP without review of the merits of the claim.11
ANALYSIS -- ISSUE 2
OWCP denied appellant’s claim on the grounds that he failed to provide sufficient
medical evidence to establish that the diagnosed condition was causally related to his work
duties. Thereafter, it denied appellant’s reconsideration request, without a merit review.
The issue presented on appeal is whether appellant met any of the requirements of 20
C.F.R. § 10.606(b)(2), requiring OWCP to reopen the case for review of the merits of the claim.
In his request for reconsideration, appellant did not show that OWCP erroneously applied or
interpreted a specific point of law. He did not identify a specific point of law or show that it was
erroneously applied or interpreted. Appellant did not advance a new and relevant legal
argument. He asserted in his April 24, 2012, reconsideration request that he was sending
additional evidence to support that his condition worsened over the years. However, no
additional evidence was received. These assertions do not show a legal error by OWCP or a new
8

With his request for an appeal, appellant submitted additional evidence. However, the Board may not consider
new evidence on appeal; see 20 C.F.R. § 501.2(c).
9

5 U.S.C. § 8128(a).

10

20 C.F.R. § 10.606(b)(2).

11

Id. at § 10.608(b).

5

and relevant legal argument. The underlying issue in this case is whether appellant’s diagnosed
condition is causally related to his work duties. That is a medical issue which must be addressed
by relevant new medical evidence.12 However, appellant did not submit any new and relevant
medical evidence in support of his claim.
The Board accordingly finds that appellant did not meet any of the requirements of 20
C.F.R. § 10.606(b)(2). Appellant did not show that OWCP erroneously applied or interpreted a
specific point of law, advance a relevant legal argument not previously considered by OWCP or
submit relevant and pertinent evidence not previously considered. Pursuant to 20 C.F.R.
§ 10.608, OWCP properly denied merit review.
CONCLUSION
The Board finds that appellant did not meet his burden of proof to establish that his
claimed conditions were causally related to his employment. The Board further that OWCP
properly denied his request for reconsideration.
ORDER
IT IS HEREBY ORDERED THAT the May 7 and March 6, 2012 decisions of the
Office of Workers’ Compensation Programs are affirmed.
Issued: March 5, 2013
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

12

See Bobbie F. Cowart, 55 ECAB 746 (2004).

6

